ANN WALSH BRADLEY, J.
¶ 105. (concurring). I agree with the majority that the circuit court improperly considered Jack's untimely motion after verdict, that Jay may no longer maintain a claim for judicial dissolution, and that benefit-estoppel doctrine does not preclude Jay from appealing the circuit court's decision to limit the evidence he could present in support of his breach of fiduciary duty claims.
¶ 106. For the reasons set forth in Justice Ziegler's concurrence, I join her conclusion that the court should overrule Granado v. Sentry Insurance, 228 Wis. 2d 794, 599 N.W.2d 62 (1999) and prospectively apply the bright-line rule articulated in St. John's Home of Milwaukee v. Continental Casualty Co., 150 Wis. 2d 37, 441 N.W.2d 219 (1989), to circuit court clerks.
¶ 107. I do not join Justice Ziegler's concurrence because I would not address the applicability of Wis. Stat. § 805.15(6). See Justice Ziegler's concurrence, ¶ 140. Neither party addressed the applicability of that statute in his argument to this court. Accordingly, I respectfully concur in the mandate.
*50¶ 108. I am authorized to state that Chief Justice SHIRLEY S. ABRAHAMSON joins this concurrence.